EXHIBIT 10.3

SIGN-ON INCENTIVE RECOVERY AGREEMENT

This Sign-On Incentive Recovery Agreement (“Agreement”) is made this 5th day of
November, 2012 by and between Lee A. Spirer (“Employee”) and Navigant
Consulting, Inc. (“NCI” or “Company”).

 

  1. NCI has offered employment to Employee and, as incentive to Employee to
accept the offer, has agreed to pay Employee a one-time incentive bonus.

 

  2. Employee has accepted employment with NCI.

In consideration of the mutual promises contained in this Agreement, the parties
agree as follows:

 

  1. INCENTIVE BONUS. NCI will pay Employee a one-time incentive bonus
(“Incentive Bonus”) of $68,750 payable with Employee’s first paycheck.

 

  2.

REPAYMENT. In the event that Employee either a) fails to begin employment with
NCI as scheduled, or b) voluntarily terminates his employment with NCI without
Good Reason (as defined in the Employment Agreement between Employee and NCI, of
even date herewith (the Employment Agreement”), or c) is terminated by NCI for
Cause (as defined in the Employment Agreement) within twelve (12) months of the
date on which Employee commenced employment with NCI (“Bonus Recovery Period”),
Employee will immediately repay NCI 1/12th of the Incentive Bonus times the
number of full or partial calendar months remaining in the Bonus Recovery Period
without demand for payment. For purposes of calculating the repayment amount,
any partial month in the Bonus Recovery Period will be prorated on a daily
basis, based on the number of days in such month.

 

  3. EMPLOYEE AUTHORIZATION. Employee hereby authorizes NCI, without further
notice to Employee, to withhold either from Employee’s final pay, accrued bonus,
any final expense reimbursement due Employee, or any accrued vacation amount,
such amounts sufficient to satisfy the repayment obligation described in
Paragraph 2 of this Agreement.

 

  4. ATTORNEY’S FEES AND INTEREST. If Employee fails to repay the Incentive
Bonus as set forth in this Agreement and NCI refers the matter to an attorney
for collection, Employee agrees to pay all costs and reasonable attorney’s fees
incurred by NCI in connection with such collection efforts. Interest shall
accrue from the date of default at the prime rate as published in the Wall
Street Journal as of the date Employee is in default of his repayment
obligation.

 

  5. CONSTRUCTION. This Agreement shall be governed by and constructed and
enforced under the laws of the State of Illinois.

 

  6. SUCCESSORS. The terms and conditions of this Agreement shall inure to the
benefit of and be binding upon the successors, assigns, heirs, survivors, and
personal representatives of Employee and shall inure to the benefit of NCI, its
successors and assigns.

 

  7. NO BREACH. No breach of any provision of this Agreement shall be deemed
waived unless it is waived in writing. Waiver of any one breach shall not be
deemed a waiver of any other breach of the same or any other provision of this
Agreement.



--------------------------------------------------------------------------------

Lee A. Spirer

November 5, 2012

 

  8. AMENDMENTS. This Agreement may be amended or modified only by written
agreement duly executed by Employee and NCI.

 

  9. SEVERABILITY. In the event that any provision or provisions of this
Agreement shall be declared to be illegal or unenforceable by a court of
competent jurisdiction, such illegality or unenforceability shall not affect the
validity and enforceability of the remaining provisions.

This is a contract. By signing this Agreement, Employee understands and
acknowledges that he is undertaking an enforceable legal obligation and
authorizing NCI to take certain actions to protect its interests.

Sincerely,

 

Navigant Consulting, Inc. By:   /s/ Julie M. Howard  

Julie M. Howard

Chief Executive Officer

 

Agreed and accepted: By:   /s/ Lee A. Spirer   Lee A. Spirer

Dated 10/23/2012            

 

2